further claimed that the decision in Martinez v. Ryan, 566 U.S.     , 132 S.
                 Ct. 1309 (2012), provided good cause. Appellant failed to demonstrate
                 that his appellate counsel's failure to communicate prevented him from
                 filing a timely petition. Further, appellant's reliance upon Martinez was
                 misplaced as the instant petition was the first petition and Martinez does
                 not apply in these circumstances. Further, the appointment of counsel
                 was discretionary, see NRS 34.750(1), and appellant failed to demonstrate
                 an abuse of discretion. Moreover, we note this court has recently held that
                 Martinez does not apply to Nevada's statutory post-conviction procedures.
                 See Brown v. McDaniel,         Nev. , P.3d (Adv. Op. No. 60,
                 August 7, 2014). Thus, the failure to appoint post-conviction counsel and
                 the decision in Martinez would not provide good cause for this late
                 petition. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 2




                                                          freg.A

                                         Hardesty


                                                J.                                        J.




                       2We   have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                 cc: Hon. James M. Bixler, District Judge
                      Gonzalo Hernandez Villalobos
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e